        Case 3:19-cv-00006-HTW-LRA Document 23 Filed 12/11/19 Page 1 of 2




                  11THIN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                             NORTHERN DIVISION

OSCAR STILLEY                                                               PLAINTIFF
Reg. No. 10579-062



V.                                       CIVIL ACTION NO. 3:19-cv-00006-HTW-LRA



UNITED STATES OF AMERICA,
WARDEN C. RIVERS,
REGIONAL DIRECTOR J.F. CARAWAY,
REGIONAL DIRECTOR J.A. KELLER,
U.S. DEPARTMENT OF JUSTICE,
FEDERAL BUREAU OF PRISONS,
ATTORNEY GENERAL WILLIAM BARR,
WARDEN D. PAUL, and
DIRECTOR K. HAWK SAWYER                                                 DEFENDANTS



                    ORDER GRANTING DEFENDANTS’
     MOTION FOR EXTENSION OF TIME TO ANSWER OR OTHERWISE RESPOND
                            TO COMPLAINT

        This cause is before the Court on Defendants United States of America, Warden C.

Rivers, Regional Director J.F. Caraway, Regional Director J.A. Keller, U.S. Department of

Justice, Federal Bureau of Prisons, U.S. Attorney General William Barr, Warden D. Paul,

and Director K. Hawk-Sawyer’s Motion for Extension of Time to Answer or Otherwise

Respond to Complaint [ECF No. 22]. The Court has considered the motion and finds good

cause to extend the time within which to answer or otherwise respond to Plaintiff Oscar




                                            1
       Case 3:19-cv-00006-HTW-LRA Document 23 Filed 12/11/19 Page 2 of 2




Stilley’s Complaint [ECF No. 1]. Because the instant motion is well-taken, it should be

granted.

      IT IS, THEREFORE, ORDERED that Defendants’ Motion for Extension of Time to

Answer or Otherwise Respond to Complaint should be and hereby is granted. Defendants

shall answer or respond to Stilley’s Complaint on or before February 10, 2020.

      SO ORDERED this the 11th day of December, 2019.




                                        _/s/ Linda R. Anderson_______________________
                                        UNITED STATES MAGISTRATE JUDGE

PRESENTED BY:
/s/ Marc A. Perez
MARC A. PEREZ
Assistant United States Attorney




                                            2
